 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVID L. JUST,                                     No. 2:18-cv-03169 TLN AC (PS)
11                        Plaintiff,
12            v.                                         ORDER
13    STATE OF CALIFORNIA, et al.,
14                        Defendants.
15

16          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

17   undersigned by Local Rule 302(c)(21). On February 14, 2019, defendants filed a motion to

18   dismiss. ECF No. 11. Plaintiff did not respond to the motion. The undersigned continued the

19   hearing on the motion to May 1, 2019 to give plaintiff another chance to file an opposition or

20   statement of non-opposition; the new deadline was April 17, 2019. ECF No. 14. On April 16,

21   2019, plaintiff requested an unspecified extension of time to respond to the motion. ECF No. 15.

22   Plaintiff states that numerous health issues have compromised his ability to respond in a timely

23   manner. Id. at 2-3. Although the hearing on this motion has been rescheduled multiple times

24   already, in a final effort to resolve the case on its merits, the court will grant a one-week

25   extension for plaintiff to respond to the motion to dismiss.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27                 1. The motion hearing date of May 1, 2019 is CONTINUED to May 8, 2019, at

28                    10:00 a.m. in Courtroom No. 26; and
 1            2. Plaintiff shall file an Opposition – or a Statement of Non-Opposition – to the
 2               motion, no later than April 24, 2019. Failure to file an opposition or to appear at
 3               the hearing will be deemed as a statement of non-opposition and shall result in a
 4               recommendation that this action be dismissed pursuant to Federal Rule of Civil
 5               Procedure 41(b).
 6   DATED: April 18, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
